DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Response to Arguments
35 U.S.C 103
Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Bhatt (U.S Pub # 20190102078).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crofton (U.S Pub # 20170329677) in view of Bhatt (U.S Pub # 20190102078).
With regards to claim 1, Crofton discloses a system for providing backup services for limited-access user data, comprising: 
persistent storage for storing fragmented user data ([0065] request from client device to store user data such as file fragments to cloud storage providers); and 
a manager programmed to: 
identify a backup generation event for the limited-access user data ([0087, 0136] monitor file activity to determine when to synchronize. [0088] synchronization of user data may include a authentication procedure to limit access to only authenticated users) based on a protection policy ([0056] policy engine for deciding what and how to back up or synchronize files); 
in response to identifying the backup generation event: 
obtain the fragmented user data from an application that gates access to the limited-access user data ([0041] aggregation provider that acts as an intermediary between client device and cloud storage providers. [0134] obtain data fragments from aggregation provider to the cloud provider for synchronization); 
identify, based on the fragmented user data, organizational metadata for generating a user data backup ([0134, 0136] metadata mapping table for synchronization); 
obtain the organizational metadata from the application; and generate the user data backup using the: organizational metadata, and the fragmented user data ([0134] based on the metadata and fragments, back up the file to the provider).
Crofton does not disclose however Bhatt discloses:
web-hook information that specifies: the fragmented user data associated with a web-hook that is associated with the web-hook information ([0107] conversations sent between a bot and an end user device), and
the number of times the web-hook has been triggered ([0124] total number of sessions/conversations between a bot and end user. May be filtered by channel (e.g., facebook or webhook). Where a webhook is triggered to send/receive a message).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the backup system of Crofton by the system of Bhatt to backup data associated with a user triggering a web-hook.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor events occurred in conversations between end users and a bot system (Bhatt [0003]).
Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Crofton further discloses:
wherein the limited-access user data comprises electronic mail communications ([0083] most recently generated or modified files may be recently sent or received emails).
Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
With regards to claim 5, Crofton further discloses:
wherein the fragmented user data comprises one of the electronic mail communications ([0083] most recently generated or modified files may be recently sent or received emails).
Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
With regards to claim 6, Crofton further discloses:
wherein the system is unable to obtain the fragmented user data from the limited-access user data directly ([0088-0089] cloud storage provider must obtain fragmented user data through the aggregation provider that also obtains the data through a handshaking or authentication procedure).
Claims 13 and 20 correspond to claim 6 and are rejected accordingly.
With regards to claim 7, Crofton further discloses:
identifying, based on the fragmented user data and a previously generated user data backup, a change to the limited-access user data ([0136] detect modified files for synchronization); 
adding information to the user data backup based on the identified change to the limited-access user data ([0136] transmit metadata of the modified file to a synchronization client); and 
storing the organizational metadata in an association with the identified change to the limited-access user data ([0138] store at cloud storage provider).
Claim 14 corresponds to claim 7 and is rejected accordingly.
Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Crofton (U.S Pub # 20170329677) in view of Bhatt (U.S Pub # 20190102078) and in further view of Nara (U.S Pub # 20200034248).
With regards to claim 3, Crofton does not disclose however Nara discloses:
wherein the organizational metadata specifies relationships between the electronic mail communications as viewed by a user of the electronic mail communications ([0065] metadata for to/from information for email to determine sender and recipient).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the backup system of Crofton and Bhatt by the system of Nara to record metadata pertaining to emails.
	One of ordinary skill in the art would have been motivated to make this modification in order to access and modify metadata including email information (Nara [0065]).
	 Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
	With regards to claim 4, Crofton further discloses:
identifying, based on the fragmented user data, a relationship of the relationships ([0134] metadata mapping table for storing ordered identifications of fragments corresponding addresses. May use the mapping table to divide a file into a plurality of fragments and then concatenate each subset of fragments into a single fragment “file” and then direct the file to a particular storage provider); 
generating a request for metadata from which the relationship is obtainable ([0138] aggregation provider may transmit the identifications of fragments based on a mapping table.); 
providing the request to the application ([0138] aggregation provider will transmit); and 
receiving, from the application, the organizational metadata ([0138] receive the identifications or table).
	Claims 11 and 18 correspond to claim 4 and are rejected accordingly.
Conclusion
                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166